DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 11/22/2021 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.     No new   Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

DOUBLE PATENTING
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87, 89, 151-163  of copending Application No. 15799455. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to silk fibroin and crosslinked hyaluronic acid compositions containing properties, such as volume ratio, average pore size, and average porosity, crosslink density that overlap. The differences being that claim 87 recites device whereas claim 1 of the instant application is a kit however, claim 89 of the ‘455 application makes clear the “article” is an injection delivery device containing the composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1 and 3-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-26  of copending Application No. 17/200764. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to silk fibroin and crosslinked hyaluronic acid compositions containing properties, such as volume ratio, average pore size, and average porosity, crosslink density that overlap. The differences being that claim 1 of instant claims  recites crosslink density of greater than or equal to 4 and less than or equal to 20 and recites ratio of the crosslinked hyaluronic acid to silk fibroin particles is greater than or equal to 50:50 and less than or equal to 95:5 wherein claims of the ‘764 application recites volume ratio of hyaluronic acid to silk fibroin particles is greater than or equal to 50:50 and less than or equal to 75:25 and the crosslinked density of the hyaluronic acid is greater than or equal to 8 % and less than or equal to 20 mol %. These are overlapping amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The other difference is the intended use (injection into vocal fold of the instant claims) vs. injection into soft tissue however these limitations are regarded as  intended use of the composition and do not impart additional structure. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



NEW REJECTIONS
In light of the amendment to claim 1 the following rejections are newly applied as necessitated by amendment.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-16 and 18-23 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362) in view of Van Epps et al. (US Patent 9,334, 262), Serban et al. (US 2015/0057685),  Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” and Pavlovic et al. (US 2014/0315828).
Bellas et al. (US 2014/0308362) (hereinafter Bellas et al.) disclose filler compositions and kits for augmenting tissue by injection (abstract). The injection device is a syringe which can comprise a needle, a cannula and/or catheter (i.e., delivery device) (para 0024 and claim 121). The injectable composition and/or the silk fibroin particles can further comprise at least one active agent which may be anesthetics such as lidocaine (paras 0084-0085 and 0088). In some embodiments the compositions and/or silk fibroin particles can further comprise at least additional material for soft tissue augmentation, e.g., dermal filler materials (para 0093) and examples of such materials include hyaluronic acid (paras 0039 and 0249). The injectable composition comprises silk fibroin particle with sizes of about 500 nm-5000 µm (para 0172). This is a range that overlaps with the instant claims. In the case where the claimed ranges  Thus, Bellas et al. clearly discloses silk fibroin particles with hyaluronic acid. With regards to the limitation “for injection into soft tissue” and “wherein the soft tissue is skin, breast, buttock, bladder urethra, or cervical structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Bellas et al. disclose the needle or cannula gauge can range from 12 to 34, 15 to 34, 20 to 32, or 25 to 30. The size of the needle or cannula can be determined to allow for an appropriate extrusion force of less than 40N (nominal deliverable  force for a human hand) (para 0108). The silk fibroin particles have a porosity of at least about 70 % (paras 0165 and 0169). The pores have a size of about 1 µm to about 1000 µm (para 0171). The silk fibroin particles have a size of about 1 µm to 2000 µm (para 0173) and 10 µm to 1500 µm (para 0174). The silk fibroin matrix can be combined with glycerol that affects flexibility of the matrix (i.e., plasticizer) (bottom or para 0041 and para 0080-glycerol). Bellas et al. disclose that in some embodiments, the silk fibroin particles described herein can comprise porous structures, e.g., to mimic the structural morphology of a native tissue, to modulate the degradation rate/volume retention rate of the silk fibroin particles, and/or to module release profile of an active agent embedded therein, if any. As used herein, the terms "porous" and "porosity" are generally used to describe a structure having a 
	Based on the disclosure of Bellas et al. it appears that cross-linked hyaluronic acid is more preferable however, Van Epps et al. (US Patent 9,334, 262) (hereinafter Van Epps et al.) disclose hydrogels that contain crosslinked glycosaminoglycan polymer which can be hyaluronan (col. 32, lines 9-20). The hydrogel comprises crosslinked polymers of hyaluronan (col. 33).  Van Epps et al. disclose aspects  of the present specification provide, in part, a hydrogel material comprising a crosslinked glycosaminoglycan polymer having a degree of crosslinking. Van Epps et al. disclose as used herein, the term “degree of crosslinking” refers to the percentage of glycosaminoglycan polymer monomeric units, such as, e.g., the disaccharide monomer units of hyaluronan that are bound to a cross-linking agent. The degree of crosslinking 
	The modified Bellas does not disclose the hyaluronic acid and the porous silk fibroin particles have a volume ratio of greater than or equal to 50:50 and less than or equal to 95:5.
Serban et al. (US 2015/0057685) (hereinafter Serban et al.) disclose a composition containing cross-linked silk fibrin and hyaluronic acid and the weight ratio can be from 1:1,2:1 or 3:1 (para 0089-cited for crosslinked HA and Table 2 which is described by paragraphs 0164-0169). Serban discloses that the 3:1 volume ratio yielded the best biological outcome (equivalent to the lowest cell concentration) and that decreasing the HA amount in the formulation can increase cell adhesion (para 0184).
Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” disclose that hyaluronic acid has an effect in enhancing (3-sheet content observed for silk fibroin and enhancement of (3-sheet content observed for the silk fibroin/hyaluronic acid matrices correlated with improved mechanical properties: blended matrices had higher compressive moduli and higher breaking strengths than pure silk fibroin matrices (abstract). The ratio used was a 1.5 % w/v (SF to HA ratio w/w/ 60:40) (section 2.3 and table 1). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the volume ratio of silk fibroin/HA. One would have been motivated to optimize the HA amount present to tailor to the cell adhesive properties of the 
Bellas et al. disclose that silk fibroin particles may be mixed with hyaluronic acid particles but does not disclose specifically that silk fibroin is dispersed in crosslinked hyaluronic acid however, Pavlovic et al. (US 2014/0315828) (hereinafter Pavlovic et  al.) disclose silk fibroin hydrogel component or particle and matrix polymer hydrogel component or particle (para 0063). The matrix polymer may be hyaluronan (para 0055) (i.e., hyaluronic acid) these matrix polymers may be crosslinked (para 0057) and the paragraph gives examples of hyaluronan crosslinking agents. The silk fibroin hydrogel or particle and matrix polymer hydrogel component or particle may be in a ratio of  .1% (v/v) silk fibroin hydrogel and about 99.9% (v/v) matrix polymer hydrogel, about 1% (v/v) silk fibroin hydrogel and about 99% (v/v) matrix polymer hydrogel, about 5% (v/v) silk fibroin hydrogel and about 95% (v/v) matrix polymer hydrogel, about 10% (v/v) silk fibroin hydrogel and about 90% (v/v) matrix polymer hydrogel, about 15% (v/v) silk fibroin hydrogel and about 85% (v/v) matrix polymer hydrogel, about 20% (v/v) silk fibroin hydrogel and about 80% (v/v) matrix polymer hydrogel, or about 25% (v/v) silk fibroin hydrogel and about 75% (v/v) matrix polymer hydrogel (para 0063). The mixing set-up used for mixing hyaluronic acid and silk fibroin influences the dispersion of silk fibroin inside the hyaluronic acid bulk. Fast mixing creating a turbulent flow, such as syringe-to-syringe passing, favors the aggregation of silk fibroin molecules and the formation of larger particles (10-70 uM) inside the gel. Using a slow laminar flow, typically in a static mixer, a uniform dispersion of silk fibroin with fewer particles (1-10 uM) is obtained (para 0011).Pavlovic disclose to increase in vivo residence time, the . 

6.	Claims 1, 10 and 25 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362) in view of Van Epps et al. (US Patent 9,334, 262), Serban et al. (US 2015/0057685), Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” and Pavlovic et al. (US 2014/0315828).as applied to claims 1, 3-9, 11-16 and 18-23 above, and further in view of Bergman et al. (US 2011/0008444) and Brown et al. “Complex Shear Modulus (G*) Polymer Properties" as evidenced by Dion et al. “Functional assessment of the ex vivo vocal folds through biomechanical testing: A review”.
The modified Bellas et al. has been discussed supra and does not disclose the complex storage modulus. Bergman et al. (US 2011/0008444) (hereinafter Bergman et al.) disclose crosslinked hyaluronan hydrogels and that useful desired (shear storage modulus G’) of suitable hydrogels will depend on the intended application and can be found in a broad interval such as 10 Pa to 1 Mpa (abstract and para 0031). According to st full paragraph top of page 4). Absent any evidence of criticality, it would have been prima facie obvious to tailor the properties of the hydrogels for the intended application and is generally found to be from 10 Pa to 1 Mpa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

7.	Claims 1, 17 and 24 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362) in view of Van Epps et al. (US Patent 9,334, 262), Serban et al. (US 2015/0057685), Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” and Pavlovic et al. (US 2014/0315828) as applied to claims 1, 3-9, 11-16 and 18-23 above, and further in view of Kaplan et al. (US 2015/0174256) .
The modified Bellas et al. has been discussed supra and does not disclose the average aspect ratio. Bellas et al. disclose that the silk fibroin particles can be any shape, e.g. spherical (para 0043). 
	Kaplan et al. (US 2015/0174256) (hereinafter Kaplan et al.) disclose silk fibroin particles which can be substantially spherical (para 0215).  Kaplan et al. disclose what is meant by "substantially spherical" is that the ratio of the lengths of the longest to the shortest perpendicular axes of the particle cross section is less than or equal to about .

RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 

Applicants argue that Serban and Fuentes are directed to different technologies that employ different types of silk and hyaluronic acid than those described in Bellas. 
	In response, the Examiner respectfully submits that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").


In response, this argument is not found persuasive because Bellas does not teach away from including hyaluronic acid and mentions that it may be included. 
Applicants state that paragraph 39 does not refer to hyaluronic acid. In response paragraph 0046, 0092-0093,0137, 0-181,0191, 0239, 0249, all recite hyaluronic acid. Paragraph 006 also recognizes uncross-linked hyaluronic acid and its disadvantage and the  invention of Bellas seeks to overcome the problems of the prior art.
Applicants argue that paragraph 0046 recites a laundry list of polymers and does not recite crosslinked hyaluronic acid. Applicants also argue that particles containing silk fibroin dispersed in hyaluronic acid is not taught. 
In response, applicants are arguing the references individually and a reference is good for all that it suggests and paragraph 0046 discloses hyaluronic acid is mixed with silk fibroin particles. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants argue that Serban is directed to knitted silk fabric and/or silk sponges which is a different application than the injectable composition of Bella. In response, “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Serban discloses the volume ratios chosen from formulation screening were based on the need to obtain silk based solutions that would be physically crosslinkable via beta sheet interactions. The requirement ensures that the final scaffolds would not readily dissolved when placed in aqueous environment (para 0165). The SF/HA ratio were evaluated (para 0169 which is Table 2) These are tested solutions which are measured at v/v. Serban also discloses in reference to scaffolds (para 0165) and Bellas is also for use in scaffolds (para 0097). Serban disclose higher SF content confers higher aqueous stability in the final formulation which is a motivation to use. Applicants have not demonstrated any criticality to the ratio. Fuentes also provides motivation to use 1.5 % ratio w/v (SF to HA w/w 60:40). 
Applicants argue that one of ordinary skill in the art would understand Fuentes to be directed to different types of compositions employed for different purposes than in Bellas. Applicants argue that Fuentes does not disclose utility of the blends or particles. In response, Applicants are arguing intended use. The motivation arrived at in Fuentes  is that these matrices have improved properties and higher compressive moduli thus the Examiner maintains that absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the volume ratio of silk fibroin/HA. One would have been 
Applicants argue regarding the double patenting that the claims stand rejected have not yet been found allowable and will address once the claims are found allowable. Since no terminal disclaimer has been received, the double patenting rejections have been maintained. 

CONCLUSION
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615